EXHIBIT 10.2

 

AMENDED AND RESTATED

AMERICAN CAPITAL INCENTIVE BONUS PLAN

1. Definitions. In this Plan, except where the context otherwise indicates, the
following definitions shall apply:



1.1. "Affiliate" means any corporation, partnership, business trust, limited
liability company or other form of business organization at least a majority of
the total combined voting power of all classes of stock or other equity
interests of which is owned by the Company, either directly or through one or
more other Affiliates.

1.2. "Annual Award" means an annual bonus award granted under the Plan in
accordance with Section 4 hereof.

1.3. "Agreement" means a written agreement or other document evidencing an Award
that shall be in such form as may be specified by the Committee and that may,
but need not, be signed by a Participant, as determined by the Committee in its
discretion.

1.4. "Award" means a grant of an Annual Award or a Bonus Award.

1.5. "Board" means the Board of Directors of the Company.

1.6. "Bonus Account" means a separate bookkeeping account maintained in
accordance with Section 6 hereof on behalf of each Participant who has been
granted a Bonus Award.

1.7. "Bonus Award" means an incentive bonus award granted under the Plan in
accordance with Section 5 hereof.

1.8. "Bonus Tranche" means the incremental portion of a Participant's Bonus
Account that vests in accordance with the terms of the Bonus Award.

1.9. "Change of Control" means a change in ownership or effective control
(within the meaning of Section of 409A of the Code) of the Company.

1.10. "Code" means the Internal Revenue Code of 1986, as amended.

1.11. "Committee" means the committee appointed by the Board to administer this
Plan. Unless otherwise determined by the Board, the Compensation and Corporate
Governance Committee of the Board shall be the Committee.

1.12. "Common Stock" means the common stock, par value $0.01 per share, of the
Company.

1.13. "Company" means American Capital Strategies, Ltd., a Delaware corporation,
and any successor thereto.

1.14. "Date of Grant" means the date on which an Award is granted under this
Plan.

1.15. "Deferral Election" means an election to defer payment of a Bonus Tranche
pursuant to Section 8 hereof.

1.16. "Deferred Payment Date" means a deferred payment date relating to a Bonus
Tranche elected by a Participant pursuant to Section 8 hereof.

1.17. "Disabled" means "disabled" within the meaning of Section 409A of the
Code.

1.18. "Employee" means any person determined by the Committee to be an employee
of the Company or an Affiliate.

1.19. "Fair Market Value" means the fair market value of a Share as determined
by the Committee pursuant to a reasonable method adopted in good faith for such
purpose.

1.20. "Original Payment Date" means, with respect to a Bonus Tranche, the date
on which a Participant becomes vested in the Bonus Tranche.

1.21. "Participant" means an Employee who has been granted an Award hereunder.

1.22. "Performance Goals" means performance goals established by the Committee
which may be based on sales, return on equity, revenue, net operating income,
net income, book value per share, dividend characterization, return on assets,
cash flow, total stockholder return, equity or investment growth, gross amount
invested, market share, regulatory compliance (including compliance goals
relating to the Sarbanes-Oxley Act of 2002), satisfactory internal or external
audits, improvement of financial ratings, achievement of balance sheet
objectives, implementation or completion of one or more projects or
transactions, intradepartmental or intra-office performance, or any other
objective goals established by the Committee, and may be absolute in their terms
or measured against or in relationship to other companies comparably, similarly
or otherwise situated. Such performance goals may be particular to an Employee
or the department, branch, Affiliate or other division in which he or she works,
or may be based on the performance of the Company, one or more Affiliates, or
the Company and one or more Affiliates, and may cover such period as may be
specified by the Committee.

1.23. "Plan" means the Amended and Restated American Capital Incentive Bonus
Plan, as amended from time to time.

1.24. "Share" means a share of Common Stock.

1.25. "Specified Employee" means any employee who is a "key employee" within the
meaning of Section 416(i) of the Code (without regard to paragraph (5) thereof).

1.26. "Separation from Service" means a "separation from service" within the
meaning of Section 409A of the Code.

1.27. "Trust" means the trust described in Section 9 hereof.

1.28. "Valuation Date" means the last day of each calendar quarter and such
other date(s) as the Committee may prescribe.

2. Purpose. This Plan is intended to assist the Company and its Affiliates in
attracting and retaining Employees of outstanding ability and to promote the
identification of their interests with those of the stockholders of the Company
and its Affiliates.

3. Administration. The Committee shall administer this Plan and shall have
plenary authority, in its discretion, to grant Awards to Employees, subject to
the provisions of this Plan. The Committee shall have plenary authority and
discretion, subject to the provisions of this Plan, to determine the Employees
to whom Awards shall be granted, the terms of all Awards (which terms need not
be identical), the time or times at which Awards are made, the Performance
Goals, if any, applicable to Awards, any provisions relating to the vesting of
any Award and any procedures pursuant to which a Participant may elect to defer
in part or in whole the payment of any Bonus Award. In making these
determinations, the Committee may take into account the nature of the services
rendered or to be rendered by Award recipients, their present and potential
contributions to the success of the Company and its Affiliates, and such other
factors as the Committee in its discretion shall deem relevant. Subject to the
provisions of the Plan, the Committee shall have plenary authority to interpret
the Plan and Agreements, prescribe, amend and rescind rules and regulations
relating to them, and make all other determinations deemed necessary or
advisable for the administration of this Plan and Awards hereunder. The
Committee, by written instrument, may delegate any of its powers or
responsibilities hereunder to the Chief Executive Officer of the Company or any
other person(s), subject to compliance with applicable law. The determinations
of the Committee on the matters referred to in this Section 3 hereof shall be
binding and final.

4. Annual Awards. The Committee may, in its sole discretion, grant Annual Awards
in such amounts to such Employee(s) as the Committee determines and on such
terms and conditions as the Committee may specify, including terms and
conditions that make the grant, vesting or payment of any Annual Award
contingent on the attainment of one or more Performance Goals. The maximum
aggregate dollar amount of all Annual Awards granted to any Employee for any
calendar year shall be $10,000,000. Annual Awards shall be payable in cash.
Unless otherwise specified by the Committee in an Agreement, (a) an Annual Award
shall relate to a period of one year or less, and (b) an Annual Award shall be
forfeited if the Participant fails to be continuously employed by the Company
(or an Affiliate) during the period beginning on the Annual Award's Date of
Grant and ending on the date such Annual Award is paid.

5. Bonus Awards. The Committee may, in its sole discretion, grant Bonus Awards
in such amounts to such Employee(s) as the Committee determines and on such
terms and conditions as the Committee may specify, including terms and
conditions that make the grant of any Bonus Award after March 15, 2006, or the
vesting of any Bonus Award granted after March 15, 2006, contingent upon the
attainment of one or more Performance Goals. The maximum aggregate dollar amount
of all Bonus Awards granted to any Employee for any calendar year shall be
$10,000,000.

6. Bonus Accounts.

6.1. Each Bonus Award granted to a Participant hereunder shall be credited to a
Bonus Account established for the Bonus Award in the name of the Participant.

6.2. A Participant shall vest in the Bonus Account established for a Bonus Award
in accordance with such vesting schedule as may be specified by the Committee
and set forth in the Agreement evidencing the Bonus Award.

6.3. Unless otherwise specified by the Committee in an Agreement and
notwithstanding Section 6.2 hereof, (a) a Participant shall become fully vested
in his or her Bonus Account(s) immediately upon the Participant's death or
becoming Disabled, or upon the occurrence of a Change of Control, and (b) a
Participant's vested percentage shall not increase after the Participant's
termination of employment with the Company and its Affiliates.

6.4. As of each Valuation Date, a Participant's Bonus Account(s) shall be
adjusted for deemed earnings and losses based on such notional investments as
the Committee may designate from time-to-time. Such notional investments shall
be one or more predetermined actual investments or a specified, nondiscretionary
interest rate (within the meaning of Treasury Regulation Section
31.3121(v)(2)-1(d)(2)). On and after the date on which the stockholders of the
Company approve this Plan, the Committee may designate Common Stock as a
notional investment. If the Committee designates Common Stock as a notional
investment, it shall be valued in a manner determined by the Committee.

6.5. A Participant's Bonus Account shall be reduced to reflect any payments made
with respect to the Bonus Account.

7. Payment of Bonus Tranches. Subject to Section 8 hereof, a Bonus Tranche shall
be paid to a Participant as soon as practicable following the Original Payment
Date of the Bonus Tranche (but in no event after the fifteenth day of the third
month following the end of the calendar year during which the Original Payment
Date occurs) in the form of (a) cash, prior to the date on which the
stockholders of the Company approve this Plan, and (b) Shares, on and after the
date on which the stockholders of the Company approve this Plan.

8. Deferral of Bonus Tranche.

8.1. In accordance with rules prescribed by the Committee, a Participant may
elect to defer the payment of a Bonus Tranche by filing with the Committee a
Deferral Election specifying a Deferred Payment Date or Deferred Payment Dates
for the Bonus Tranche. If multiple Deferred Payment Dates are permitted by the
Committee for a single Bonus Tranche and are elected by the Participant, the
Participant must also elect on the Deferral Election the percentage of the Bonus
Tranche payable on each Deferred Payment Date. Except as provided in Section 8.3
below, a Bonus Tranche that a Participant elects to defer shall be paid as soon
as practicable following the applicable Deferred Payment Date or Deferred
Payment Dates for the Bonus Tranche (but in no event after December 31 of the
year in which the applicable Deferred Payment Date occurs or, if later, the
fifteenth day of the third month following the applicable Deferred Payment
Date). Any Deferred Payment Date shall be a date allowed by the Committee and
permitted under Section 409A of the Code. In no event shall any Deferred Payment
Date relating to a Bonus Tranche be later than ten years after the date on which
the applicable Bonus Award was granted.

8.2. If a Participant makes a Deferral Election, the Participant's Deferral
Election may not be revoked or modified except as permitted by Section 409A of
the Code.

8.3. Notwithstanding any Deferral Election, the vested portion of a
Participant's Bonus Account(s) shall be paid on (or as soon as practicable
following) the Participant's separation from service (within the meaning of
Section 409A of the Code), death or becoming Disabled, or the occurrence of a
Change of Control, but in no event after December 31 of the year in which the
applicable event occurs or, if later, the fifteenth day of the third month
following the date of the applicable event). Notwithstanding the foregoing, to
the extent required by Section 409A of the Code, in the case of a Participant
who is a Specified Employee, no portion of the Participant's Bonus Account shall
be paid until the earlier of (a) the date that is six months after the date of
any termination of employment or other event that constitutes the Participant's
separation from service under Section 409A of the Code, or (b) the date of the
Participant's death. Amounts paid in the event of the Participant's death shall
be paid to the Participant's surviving spouse or, if none, to the Participant's
estate.

9. Establishment of Trust. The Company shall establish a trust to fund the
payment of Bonus Accounts (the "Trust"), and the assets of such Trust shall be
invested in Common Stock as soon as practicable following the date on which the
stockholders of the Company approve this Plan and the Committee designates the
use of Common Stock as a notional investment under this Plan. Notwithstanding
the establishment of such trust, (a) all credits and adjustments to a
Participant's Bonus Account shall be bookkeeping entries only and shall not
represent a special reserve or otherwise constitute a funding of the Company's
unsecured promise to pay any amounts hereunder, and (b) to the extent that a
Participant or any other person acquires a right to receive payments from the
Company under this Plan, such right shall be no greater than the right of any
unsecured general creditor of the Company, and such person has only the
unsecured promise of the Company that such payments shall be made. The Plan is
intended to be an unfunded bonus program exempt from the Employee Retirement
Income Security Act of 1974, as amended.

10. Stock Subject to Plan.

10.1. Subject to adjustment as provided in Section 10.2 hereof, the maximum
number of Shares that may be purchased by the Trust is 3,600,000; provided that
notwithstanding the foregoing limitation, any dividends paid on Shares held by
the Trust may be reinvested in Common Stock.

10.2. In the event of any change in the outstanding Common Stock by reason of
any stock dividend, split-up, recapitalization, reclassification, combination or
exchange of shares, merger, consolidation, liquidation or the like, the
Committee may, in its discretion, provide for a substitution for or adjustment
in the maximum number of Shares that may be issued under this Plan.

11. Termination or Amendment. The Board may amend or terminate this Plan in any
respect at any time; provided, however, that after this Plan has been approved
by the stockholders of the Company, no amendment or termination of this Plan
shall be made by the Board without approval of (a) the stockholders of the
Company to the extent stockholder approval of the amendment is required by
applicable law or regulations or the requirements of the principal exchange or
interdealer quotation system on which the Common Stock is listed or quoted, if
any, and (b) each affected Participant if such amendment or termination would
adversely affect such Participant's rights or obligations under any Bonus Award
made prior to the date of such amendment or termination.

12. Modification of Outstanding Awards. Subject to the terms and conditions of
this Plan, the Committee may modify the terms of any outstanding Awards;
provided, however, that no modification (a) of a Bonus Award shall, without the
consent of the Participant, alter or impair any of the Participant's rights or
obligations under such Award, or (b) of an Award shall violate Section 409A of
the Code.

13. Stockholder Approval. This Plan and any amendments to this Plan requiring
stockholder approval pursuant to Section 11 hereof, are subject to approval by
vote of the stockholders of the Company at the next annual or special meeting of
stockholders following the Plan's adoption by the Board. Subject to such
stockholder approval, this Plan, and any amendments hereto, are effective on the
date on which they are adopted by the Board. Notwithstanding any other provision
of this Plan or any Agreement to the contrary, no Award granted to an Employee
on or after March 15, 2006 and prior to the first annual meeting of stockholders
following such date shall become effective until the date, if any, on which the
stockholders of the Company approve the Plan.

14. Withholding. The Company's obligation to deliver Shares or pay any amount
pursuant to the terms of any Award hereunder shall be subject to satisfaction of
applicable federal, state and local tax withholding requirements.

15. Term of Plan. Unless sooner terminated by the Board pursuant to Section 11
hereof, this Plan shall terminate on January 19, 2016, and no Awards may be
granted after such date, unless the term of the Plan shall be extended by vote
of the Company's stockholders. The termination of this Plan shall not affect the
validity of any Award outstanding on the date of termination.

16. Indemnification of Committee. In addition to such other rights of
indemnification as they may have as members of the Board or the Committee,
members of the Committee (and such person(s) to whom the Committee delegates its
powers or responsibilities) shall be indemnified by the Company against all
reasonable expenses, including attorneys' fees, actually and reasonably incurred
in connection with the defense of any action, suit or proceeding, or in
connection with any appeal therein, to which they or any of them may be a party
by reason of any action taken or failure to act under or in connection with this
Plan or any Award granted hereunder, and against all amounts reasonably paid by
them in settlement thereof or paid by them in satisfaction of a judgment in any
such action, suit or proceeding, if such members acted in good faith and in a
manner which they believed to be in, and not opposed to, the best interests of
the Company.

17. General Provisions.

17.1. The establishment of this Plan shall not confer upon any Employee any
legal or equitable right against the Company, any Affiliate or the Committee,
except as expressly provided in this Plan.

17.2. Participation in this Plan shall not give an Employee any right to be
retained in the service of the Company or any Affiliate.

17.3. The interests of any Employee under this Plan are not subject to the
claims of creditors and may not, in any way, be assigned, alienated or
encumbered except to the extent provided in an Agreement.

17.4. This Plan shall be governed, construed and administered in accordance with
the laws of the State of Delaware.

17.5. The Committee may require any Participant who is issued Shares hereunder
to represent to and agree with the Company in writing that such person is
acquiring the Shares without a view to distribution thereof. The certificates
for such Shares may include any legend which the Committee deems appropriate to
reflect any restrictions on transfer. All certificates for Shares issued
pursuant to this Plan shall be subject to such stock transfer orders and other
restrictions as the Committee may deem advisable under the rules, regulations
and other requirements of the Securities and Exchange Commission, any stock
exchange upon which the Common Stock is then listed or interdealer quotation
system upon which the Common Stock is then quoted, and any applicable federal or
state securities laws. The Committee may place a legend or legends on any such
certificates to make appropriate reference to such restrictions.

17.6. The Company shall not be required to issue any certificate or certificates
for Shares issued under this Plan, or record any person as a holder of record of
such Shares, without obtaining, to the complete satisfaction of the Committee,
the approval of all regulatory bodies deemed necessary by the Committee, and
without complying to the Board's or Committee's complete satisfaction, with all
rules and regulations, under federal, state or local law deemed applicable by
the Committee.

17.7. This Plan is intended to comply with Section 409A of the Code to the
extent applicable, and the Committee shall administer and interpret this Plan
accordingly.